/

 

 

 

 

 

 

 

 

 

 

ll V i=iieo neceon
_ ENTERED _ SERVED ON
1 counsEL/PARriEs or REcoRi)
2 realizing
3
CLERK US DlSTRlCT COURT
4 oisrRicr or ireva
BY: DEPUTY
5
6 UN|TED STATES DlSTRlCT COURT
7 DlSTRlCT OF NEVADA
8 F' * w *
9 MURRY SCOTT MCK|NLEY, Case No. 3:19-cv-00076-RCJ-CBC
P|aintiff,
10 v. ORDER
11 JAMES DZURENDA, et al.,
12 Defendants.
1 3
14 l
15 F l. DlSCUSSlON
16 P|aintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17 (“NDOC"), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
13 hled an application to proceed in forma pauperis (ECF No. 1, 1-1).

19 P|aintist application to proceed in forma pauperis is incomplete Pursuant to 28
20 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, P|aintiff must complete an application to
21 proceed in forma pauperis and attach both an inmate account statement for the past six
22 n months and a properly executed financial certificate P|aintiff has not submitted a properly
23 executed hnancial certificate or an inmate account statement. (See ECF No. 1).
24 Therefore, the in forma pauperis application is denied without prejudice The Court will
25 retain P|aintiff's civil rights complaint (ECF No. 1-1), but will not file it until the matter of
26 the payment of the filing fee is resolved. P|aintiff will be granted an opportunity to cure

27 the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay

28 "

 

 

 

(DQ\|G)U'|A(»)N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
m\|O)(J'l-BWN-\O(D®NC)U'|-§Q)N-\O

 

 

the full filing fee for this action. lf Plaintiff chooses to file a new application to proceed in
forma pauperis he must file a fully complete application to proceed in forma pauperis
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that Plaintiff‘s application to proceed
in forma pauperis (ECF No. 1) is DEN|ED without prejudice to file a new application.

lT lS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT lS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

lT lS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time

DATED:Q-_/ / "F,/ 90/7

 

 

